UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2064



BELL ATLANTIC-WASHINGTON, DC, INCORPORATED,

                                              Plaintiff - Appellee,

          versus


SYED H. (NAYYAR) ZAIDI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-97-467-A)


Submitted:   November 26, 1997         Decided:     December 15, 1997


Before HALL, MURNAGHAN, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Syed H. Zaidi, Appellant Pro Se. Betty S. W. Graumlich, MCSWEENEY,
BURTCH & CRUMP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from two district court orders denying vari-

ous motions. We dismiss the appeal for lack of jurisdiction because

the orders are not appealable. This court may exercise jurisdiction

only over final orders, see 28 U.S.C. § 1291 (1994), and certain
interlocutory and collateral orders. See 28 U.S.C. § 1292 (1994);
Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949). The orders appealed here are neither final orders

nor appealable interlocutory or collateral orders.

     We therefore dismiss the appeal as interlocutory. We dispense
with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2